Citation Nr: 0104503	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1977 to December 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 RO decision which 
denied a rating in excess of 10 percent for the veteran's 
left knee disability.  A personal hearing before a traveling 
member of the Board (i.e., Travel Board hearing) was held in 
November 2000.  


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 C.F.R. §§ 3.103, 3.159 (2000).  

VA hospital records show that the veteran underwent left knee 
meniscectomy, arthroscopy and reconstructive surgery in June 
1979 due to internal derangement of the left knee.  In May 
1991, a left knee arthroscopy and debridement was performed.  
VA treatment records show that he was seen with complaints of 
left knee pain, swelling, popping and occasional loss of 
balance.  On VA examination in September 1998, it was noted 
that his left knee pain may have been secondary to post-
traumatic degenerative joint disease.  On clinical 
examination of the left knee, pain on motion was noted.  
During the 2000 Travel Board hearing, the veteran related 
that his left knee symptoms included pain and some 
instability.  He testified that post-operative scars on his 
left knee were not painful but he experienced loss of 
sensation in that area.  

The veteran's last VA compensation examination to evaluate 
his left knee disability was performed in September 1998.  
Given the length of time since his last VA examination, and 
his allegations of a worsened left knee condition, it is the 
judgment of the Board that another VA examination is 
warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  


In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain copies of all VA 
medical treatment records concerning the 
veteran's left knee disability dated 
during and since 1998 that are not 
already of record in accordance with 38 
C.F.R. § 3.159.  

2.  The RO should thereafter have the 
veteran undergo a VA orthopedic 
examination to determine the severity of 
the left knee disability, including post-
surgical residuals.  The claims folder 
must be provided to and reviewed by the 
examiner.  All indicated studies should 
be performed, including X- rays to 
confirm or rule out arthritis of the left 
knee.  The doctor should note any 
objective signs and symptoms of the post-
surgical scars.  Range of motion of the 
left knee should be reported in degrees; 
any objected signs of pain on motion 
should be noted; and the doctor should 
assess whether there is additional 
impairment due to pain on use or during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Any left knee instability 
should be noted and fully described.  

3.  Thereafter the RO should review the 
claim for an increased rating for the 
left knee disability.  The RO should 
consider whether a separate rating is 
warranted for any symptomatic scar, and 
the RO should consider whether separate 
ratings are warranted for any arthritis 
and instability of the knee.  See 
VAOPGPREC 9-98 and 23-97.  If the claim 
is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and give 
them an opportunity to respond before the 
case is returned to the Board.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


